NO. 07-01-0421-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                  MARCH 12, 2002

                        ______________________________


                        CLYDE LAVON SMITH, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 263RD DISTRICT COURT OF HARRIS COUNTY;

                 NO. 847862; HONORABLE JIM WALLACE, JUDGE

                       _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Pending before this Court is appellant’s pro se request to withdraw his notice of

appeal. Rule 42.2(a) of the Texas Rules of Appellate Procedure provides that an appeal

may be dismissed if appellant withdraws his notice of appeal by signed motion

accompanied by the signature of his attorney. However, where appellant is proceeding

pro se, we apply Rule 2 of the Texas Rules of Appellate Procedure to suspend the
requirement that appellant’s request be accompanied by his attorney’s signature. See

Rodriguez v. State, 970 S.W.2d 133, 135 (Tex.App.--Amarillo 1998, pet. ref’d). An

accused has the ultimate authority to make certain fundamental decisions regarding his

case, including whether to prosecute an appeal. See Conners v. State, 966 S.W.2d 108

(Tex.App.--Houston [1st Dist.] 1998, pet. ref’d), citing Jones v. Barnes, 463 U.S. 745, 103
S. Ct. 3308, 77 L. Ed. 2d 987 (1983). Thus, we suspend the operation of Rule 42.2(a) in this

case and dismiss the appeal based upon appellant’s request to withdraw his notice of

appeal. No decision of this Court having been delivered, we dismiss the appeal and no

motion for rehearing will be entertained and our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.



                                         Don H. Reavis
                                           Justice

Do not publish.




                                            2